DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 1/8/21 successfully overcomes the rejections set forth in paragraphs 4-7 of the Office Action mailed 10/20/20.  Accordingly, these rejections are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020261 to Kim (Kim) in view of US 2005/0078240 to Murade (Murade).
Kim discloses an organic light emitting display comprising a first substrate including a display area and a non-display area, a plurality of dummy pixels positioned on at least a part of the non-display area of the first substrate, a light guide plate positioned on the plurality of dummy pixels, and a light sensor positioned at one side of the light guide plate.  See the abstract.
Specifically, referring to FIGS. 1 to 4, the organic light emitting display may include a first substrate 100, a plurality of active pixels 200, a plurality of dummy pixels 300, a second substrate 400, a black matrix 500, a plurality of color filters 600, a heat dissipation plate 700, and a light sensing 
The second substrate 400 may be positioned on the first substrate 100.  In more detail, the second substrate 400 may face the first substrate 100 with the plurality of active pixels 200 and the plurality of dummy pixels 300 interposed therebetween. The black matrix 500 may be positioned on a surface of the second substrate 400, which may be facing the plurality of active pixels 200 and the plurality of dummy pixels 300.  The black matrix 500 may be positioned on the non-display area NDA.   Additionally, the black matrix 500 may be positioned even on the display area DA.  The black matrix 500 may be made of a material capable of blocking light.  The black matrix 500 may include a plurality of openings.  The plurality of openings may correspond to the plurality of dummy pixels 300, respectively. The black matrix 500 may cover at least a portion or most of the non-display area NDA, but the plurality 
The light sensing member 800 may be positioned on the second substrate 400.  In more detail, the light sensing member 800 may be positioned on the dummy area DU of the non-display area NDA. The light sensing member 800 may serve to measure the deterioration state of the plurality of dummy pixels 300 positioned in the non-display area NDA and correct the deterioration of the plurality of active pixels 200 positioned in the display area DA based on the measured deterioration state.  Since the organic light emitting display is a top-emission type organic light emitting display, and the light sensing member 800 is disposed at the front side, the light emitted (i.e. brightness) from the plurality of dummy pixels 300 may be efficiently sensed.  See paragraphs [0069] and [0083].
However, Kim does not disclose an embodiment wherein the transmitting section in the non-display comprising an opening in the black matrix further comprises a light-shielding region in the opening.
Murade discloses an electro-optical device that displays an image in good quality by an electro-optical device, such as a liquid crystal device, even in the proximity of edges of the image displayed.  The electro-optical device can include a plurality of pixel electrodes, and wires and electronic elements that are used to drive the pixel electrodes, provided on a substrate.  The plurality of pixel electrodes can be arranged in an image display area and a dummy area.  The pixel electrodes disposed in the dummy area function as dummy pixel electrodes.  Furthermore, on the substrate, dummy-pixel light-shielding films that cover at least part of opening regions of the dummy pixel electrodes are provided.  See the abstract.
Specifically, in one embodiment, as shown in FIG. 6, island-shaped dummy-pixel light-shielding films 111d [corresponding to the light shielding region in the openings of the present invention] are provided for the respective pixels in the dummy area, and large portions of the opening regions of the 
It would have been obvious to one skilled in the requisite art to provide island-shaped dummy-pixel light-shielding films, as taught by Murade, in the opening of the black matrix in the non display area of Kim because is it taught that island-shaped dummy pixel light-shielding films alleviate stress and prevent cracks while still effectively suppressing undesired incident and reflected light components from entering display light through the opening regions of the dummy-pixel.    
 
4.	Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2002/0101547 to Lee et al. (Lee) in view of US 2005/0078240 to Murade (Murade).
Lee discloses a liquid crystal display wherein dummy lines are formed outside a visual active area which is defined by a plurality of pixels, the pixels being formed by a plurality of dummy pixels by the intersections of gate and data lines and the dummy lines.  A dummy TFT connecting the dummy 
However, Lee does not disclose an embodiment wherein the transmitting section in the non-display comprising an opening in the black matrix further comprises a light-shielding region in the openings.
Murade discloses an electro-optical device that displays an image in good quality by an electro-optical device, such as a liquid crystal device, even in the proximity of edges of the image displayed.  The electro-optical device can include a plurality of pixel electrodes, and wires and electronic elements that are used to drive the pixel electrodes, provided on a substrate.  The plurality of pixel electrodes can be arranged in an image display area and a dummy area.  The pixel electrodes disposed in the dummy area function as dummy pixel electrodes.  Furthermore, on the substrate, dummy-pixel light-shielding films that cover at least part of opening regions of the dummy pixel electrodes are provided.  See the abstract.

It would have been obvious to one skilled in the requisite art to provide island-shaped dummy-pixel light-shielding films, as taught by Murade, in the black matrix 400 having an opening area at the region corresponding to the dummy pixel of Lee because is it taught that island-shaped dummy pixel light-shielding films alleviate stress and prevent cracks while still effectively suppressing undesired incident and reflected light components from entering display light through the opening regions of the dummy-pixel.    
  
s 23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020261 to Kim (Kim) in view of US 2005/0078240 to Murade (Murade) as applied to claims 1, 7, 8, 20 and 21 above, and further in view of CN 205507317 [Foreign Patent Document 2 of the Information Disclosure Statement filed 5/15/20] (CN '317).
	The disclosures of Kim and Murade are discussed above in paragraph 3.  However, neither Kim nor Murade discloses an embodiment wherein the method of detecting the display panel further comprises inputting a voltage for displaying a black state or white state to the data line and inputting a tum-on voltage to the gate line, determining the light transmitting section being lighted up or unlighted, respectively, as an abnormality mark, and determining the gate line corresponding to the abnormality mark as an open circuit.
CN '317 discloses a display module comprising a color film substrate 280 opposite an array substrate 210, wherein a black matrix 280 is provided on the color film substrate, and a liquid crystal material is disposed between the black matrix and the array substrate (see page 4, lines 27-34 of the English-language translation; and Figure 7), wherein the black matrix comprises a plurality of opening in a non-display area corresponding to a plurality of mark pixel electrodes (i.e. dummy pixel region) of the array substrate, and each opening is used of distinguishing different grid driving circuits. See page 2, lines 30-43 of the English-language translation; and Figure 3.
When the display module is tested, the display area 211 emits light. When a certain gate driving circuit 250 of the display module 200 is abnormal, an abnormal display area 213 appears in the display area 211, as shown in Figure 4.  To quickly and accurately locate the abnormal gate drive circuit 250, a plurality of control elements 230 and a plurality of mark pixel electrodes 240 are arranged in the non-display areas 212.  Each control element 230 connects one gate line 221 and one data line 222 when an abnormal display area 213 occurs.  Each control clement 230 corresponds to a mark pixel electrode 240 and controls the potential of the corresponding mark pixel electrode 240.  Specifically, the 
It would have been obvious to one skilled in the requisite art to control the potential of the mark pixel electrode, the data line and the gate drive, and to observe the light output at the plurality of openings, as taught by CN ‘317, in the method of observing the state of the dummy pixels in Kim in view of Murade because it is taught that applying such a voltage to the data line and gate line and observing the light/unlighted state through the opening are an art-recognized steps for detecting the operating status of a display panel provided with openings in a peripheral dummy pixel region.
Allowable Subject Matter
6.	Claims 3, 9, 11, 13, 14, 17, 18, 26, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments filed1/8/21 with respect to the 35 USC 102 rejection(s) over each one of Kim, Lee and CN ‘317 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 35 USC 103 rejection is made over each one of Kim and Lee, utilizing Murade as a secondary reference.
Specifically, while Kim, Lee and CN ‘317 do not describe or suggest a light transmitting section in a portion of a peripheral region corresponding to a dummy pixel where “the light transmitting section comprises an opening in the black matrix and a light-shielding region in the opening”, as recited in Amended Claim 1, this feature is taught by Murade, as set forth above in paragraphs 3-5.
 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




JAM
2/18/21